Citation Nr: 9926238	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  98-17 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a chronic right 
foot disability to include fracture residuals.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



REMAND

The veteran had active service from June 1982 to May 1986.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Montgomery, Alabama, Regional Office (RO) which denied 
service connection for hypertension and a chronic right foot 
disability to include fracture residuals.  The RO noted that 
there were no service medical records available for review; 
all efforts to obtain them had been unsuccessful; and the 
veteran's claims would be reconsidered if the service 
documentation was subsequently located.  In his July 1999 
Written Brief Presentation, the national accredited 
representative noted that the veteran's service medical 
records were on microfiche and had been associated with the 
claims file.  The national accredited representative took the 
necessary steps to have the service medical records printed 
and incorporated into the record.  The Board appreciates the 
national accredited representative's efforts.  The RO has 
apparently not reviewed the service medical records or 
reconsidered the veteran's claims.  Accordingly, this case is 
REMANDED for the following action:

1.  The RO should review the veteran's 
service medical records and readjudicate 
his claims of entitlement to service 
connection for hypertension and a chronic 
right foot disability to include fracture 
residuals.  

2.  The veteran is placed on notice that 
he has a duty to submit evidence of 
well-grounded claims for service 
connection for hypertension and a chronic 
right foot disability to include fracture 
residuals.  Such evidence should consist 
of evidence of the current disability and 
competent evidence linking the disability 
to active service.  If the veteran's 
believes that there is relevant 
outstanding evidence, he must forward 
such evidence for incorporation into the 
record.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the United States Court of Appeals 
for Veterans Claims (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
due process of law.  No inference should be drawn from it 
regarding the final disposition of the veteran's claims.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).  


